Citation Nr: 0201829	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  94-46 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to October 1959.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 1994 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
previously before the Board in December 1996 and April 2000, 
when it was remanded for further development.  In August 
1996, a Travel Board hearing was held before the undersigned.


FINDING OF FACT

Duodenal ulcer disease was not manifested in service or in 
the first post-service year, and is not shown to be related 
to service or to any gastrointestinal problem diagnosed, 
noted, or treated therein.


CONCLUSION OF LAW

Service connection for duodenal ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The new law 
and implementing regulations apply in the instant case.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The claim was not denied based on 
a "not-well-grounded" analysis.  The record includes service 
medical records, VA treatment records, VA examination 
reports, and several lay statements.  The veteran states that 
private medical records were destroyed after ten years.  No 
outstanding evidence has been identified.  No further action 
is needed to satisfy VA's duty to assist the claimant.  
Furthermore, the claimant has been notified of the applicable 
laws and regulations.  Discussions in the decision, 
statements of the case, and other RO correspondence have 
informed him what information or evidence is necessary to 
establish eligibility for the benefit sought and what 
evidence VA has obtained.  Where, as here, there has been 
substantial compliance with the new legislation and the 
implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The appellant is not prejudiced by the 
Board addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

The veteran's service medical records are charred, presumably 
as a result of the 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  However, they are 
still legible (duplicates have been made).  The service 
medical records reveal that on induction no pertinent 
complaints or findings were reported.  The veteran's weight 
was 119 pounds.  In June 1957 he was hospitalized for medical 
observation due to vomiting and headaches.  Acute 
gastroenteritis, cause unknown, was diagnosed.  In January 
1958, the veteran was seen for an upset stomach.  He had 
vomited.  There were no other symptoms, and it was noted that 
he had been drinking the previous night despite not feeling 
well.  In February 1958, clinical notes report diarrhea for 
one day, and a diagnosis of gastroenteritis.  Later in 
February 1958 it was noted that there was no more vomiting.  
The veteran continued to receive bellabarbitol.  Still later 
in February 1958, he was seen for complaints of abdominal 
tenderness.  Muscle strain of the abdomen was diagnosed.  
When he was seen in early March 1958, right upper quadrant 
pain was noted.  There were complaints of pain to deep 
palpation of the abdomen.  There was no vomiting or nausea.  
He was given Donnatal.  In May 1959, the veteran was seen 
with complaints of episodes of diarrhea.  There was one 
episode of vomiting.  In July 1959, he was seen for 
complaints of diarrhea.  Mild gastroenteritis was diagnosed.  
In August 1959, abdominal pain in epigastrium was noted.  
There were no other symptoms.  Milk of Magnesia was provided.  
In early September 1959, the veteran was seen for complaints 
of diarrhea, which he related to greasy food.  The veteran's 
separation examination in September 1959 revealed no 
gastrointestinal pathology; the veteran did report a history 
of frequent indigestion and recent weight gain or loss.  His 
weight was 155 pounds.

A VA surgical treatment record from February 1994 indicates 
that the veteran presented to the emergency room with a 
history of vomiting blood.  He reported that an upper GI 
series in October 1992 had revealed a duodenal ulcer.  The 
diagnosis was bleeding duodenal ulcer.  The veteran underwent 
pyloroplasty and vagotomy.

The veteran's sister submitted a notarized statement dated in 
December 1994 which averred that the veteran "had bleeding 
ulcers since 1961."  She stated that she had taken him to the 
hospital on numerous occasions and felt the problem began 
when the veteran was working for a private company.

A former employer related in a letter in April 1996 that the 
veteran had been employed by them from 1959 to 1982 and had 
"excessive absenteeism due to stomach problems, the end 
result being a bleeding ulcer."

The veteran and his wife testified at a Travel Board hearing 
in August 1996.  The veteran contended that his service 
medical records were not complete, as they did not show all 
of his treatment for stomach problems during service.  He 
stated that one German doctor had told him he had an ulcer 
during service.  He also stated that following service, in 
1960, a private doctor told him he had a bleeding ulcer.  His 
episodes of stomach problems continued until the present.  
His wife testified that she had noticed his bouts of 
vomiting, including blood, and diarrhea after they were 
married.

In a statement received in January 1997, the veteran's wife 
related that during their marriage the veteran had stomach 
problems, including vomiting blood and passing blood in his 
stool. She reported that his first wife also complained that 
he had vomited blood.

On VA examination in May 1997, the veteran reported that he 
began having stomach problems, including upper gastric pain, 
burning, and diarrhea in 1957.  He then had monthly episodes 
of indigestion with belching and burping.  In Germany, he 
twice vomited and had diarrhea, and was diagnosed with 
"gastro neuritis."  He was began vomiting blood while aboard 
ship in 1961, after his separation from the military, and saw 
a private doctor, who diagnosed a bleeding ulcer.  Currently, 
the veteran complained of some loose stools and indigestion 
with belching and burping.  The examiner found that the 
veteran had a history of gastroenteritis in service, and a 
diagnosis of peptic ulcer by history in 1961, two years after 
separation from service.  A bleeding ulcer was diagnosed in 
1993 or 1994.

On VA examination in August 2000, the examiner reviewed the 
claims file, including the 1997 examination report, and noted 
that gastroenteritis was diagnosed in service.  However, none 
of the documented complaints were suggestive of peptic ulcer 
disease.  The examiner further noted that although the 
veteran claimed he was treated for intestinal bleeding in the 
1960's, there were no documentary records to substantiate 
this.  It was noted that the veteran had received treatment 
for alcohol detoxification and heavy cigarette smoking, both 
of which could probably be very important in the etiology of 
his ulcer, for which he was first hospitalized in 1994.  The 
examiner said it was impossible to associate the veteran's 
in-service gastroenteritis symptoms to subsequent development 
of peptic ulcer disease.  The exact onset of etiology was 
unknown.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as peptic 
ulcers, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran clearly now has duodenal ulcer disease.  While 
his service medical records reveal treatment for 
gastrointestinal complaints, and that gastroenteritis was 
diagnosed in service, no competent (medical) evidence relates 
the veteran's current peptic ulcer disease to any complaints 
or findings in service.  The veteran was twice examined by 
VA.  Neither examiner related his ulcer disease to service or 
to any complaints or findings therein.  In fact, the second 
VA examiner specifically indicated that there was no evidence 
to associate the ulcer disease to service.  Consequently, 
direct service connection for duodenal ulcer disease, i.e., 
on the basis that it became manifested in service, is not 
warranted.

The veteran is also not entitled to a service connection for 
duodenal ulcer disease based on the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309.  There is no clinical 
documentation that the ulcer disease was diagnosed prior to 
1994 (and perhaps 1992), in either case decades after 
expiration of the presumptive period.  Although lay 
statements attest that the veteran had ulcer disease soon 
after service, laypersons are not competent to establish the 
presence of a disease by their own testimony or statements.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran has indicated that any private medical records from 
the immediate postservice period would have been destroyed, 
rendering development for such records an exercise in 
futility.  Even if we were to accept (as the 1997 VA examiner 
did) that duodenal ulcer disease was discovered/diagnosed in 
1961, this would place the initial clinical 
discovery/diagnosis of the disease beyond its one year 
postservice presumptive period.  However, as the August 2000 
examiner noted, there are no documentary records to 
substantiate that duodenal ulcer disease was manifested in 
the immediate postservice period.  Furthermore, that examiner 
found noteworthy the veteran's postservice history of alcohol 
abuse and heavy cigarette smoking, both implicated as 
etiological factors for ulcer disease.

In summary, duodenal ulcer disease was not manifested in 
service, and there is no competent evidence that it was 
manifested during the one year postservice presumptive 
period, or that it is related to gastrointestinal complaints 
noted in service.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); but the evidence is not 
so evenly balanced as to trigger application of those 
provisions.


ORDER

Service connection for duodenal ulcer disease is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

